DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11 June 2021 is acknowledged.
Claims 5-9 and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 June 2021.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
Claims 1, 2, 4, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 10 of copending Application No. 16/500,613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims, as respectively numbered, parallel each other in terms of all features. Comparing Claim 1 of the instant application and the reference application, there is a difference in range of Ti, but the ranges overlap, and so where they overlap the claims of the reference application render obvious those of the instant application. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The substitute specification filed 3 October 2019 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, at line 2, it is unclear what is the basis for the percentage “0.005%”. Does this mean that 0.005 % of the Ti (by weight or by mole) is precipitated? Does it mean that 0.005 wt. % of Ti in the microstructure is in the form of being precipitate? Does it have some other meaning?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi JP 2016-204690.  Hiroshi teaches steel having 0.040 wt. % Ti such that 0.014 wt. % of Ti in steel is titanium carbide particle in the formed steel sheet and 72% of particles of titanium carbide particles are 7-20 nm in size. Furthermore, this estimated amount of Ti as precipitate (ca. 0.72*0.014=0.01 wt. %) exceeds 0.005 % of Ti (by mass or mole) (being 25 %=0.01/0.04) or 0.005 wt. % of Ti. See Hiroshi (Table 1, Steel A; Table 3-1, No. 1).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa JP 2009-191360. Nakagawa teaches steel having 0.12 and 0.055 wt. % Ti such that ca. 400 to 500 ppm Ti in steel is precipitate less than 20 nm (500 ppm corresponds to 0.05 wt. %). See Nakagawa (Abstract; Table 1, Steels D and F; Table 2, No. 14 and 16).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noro JP 2010-126730. Noro teaches pipe steel having 0.03 wt. % Ti such that ca. 50 ppm (46 ppm) Ti in steel is precipitate less than 20 nm (50 ppm corresponds to 0.005 wt. %). See Noro (Abstract; Table 1, Steel G, condition 2).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murakami USPA 2016/0222483. Murakami teaches steel having 0.03 wt. % Ti and claimed composition of Claim 2 (Table 1) such that amount of precipitated Ti in steel is ca. 0.01 wt. % or more (Table 3). Murakami teaches that the average precipitate size is ca. 2 or 3 nm (Table 3). Thus, it would be expected in view of normal distribution of particle sizes or non-extreme distribution of particles sizes that most of the reported precipitate is in particles having size less than 20 nm since the average size is so much smaller than the maximum (1 sigma in  normal distribution would have to be less than 2 nm, for example, .

Claim Rejections - 35 USC § 103

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi JP 2016-204690. Hiroshi is relied upon as set forth above in the section 102 rejection over Hiroshi. Hiroshi suggests steels having claimed ingredients. For example, Steel d1 (Table 1; Table 3-1, No. 64) has all ingredients except Cr and Steel a1 (Table 1; Table 3-1, No. 61) has all ingredients except B and Hiroshi teaches that effective steels can include all claimed ingredients (paragraphs 36-56). It would have been obvious to one of ordinary skill in the art at the time of filing to .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro JP 2010-126730. Noro is relied upon as set forth above in the section 102 rejection over Noro. Noro teaches welded pipe, but may not exemplify these uses. See Noro (page 2, top; and page 11). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare exemplified steels as welded pipe since Noro teaches that effective pipes can be prepared in this manner.

Allowable Subject Matter

Regarding Claim 10, aside from the OTDP rejection set forth above, the reviewed prior art does not teach or suggest the subject matter of this claim. Particularly, the reviewed prior art 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
13 August 2021